1    Lincoln D. Bandlow (SBN: 170449)
     Lincoln@BandlowLaw.com
2    Rom Bar-Nissim (SBN: 293356)
3
     Rom@BandlowLaw.com
     Law Offices of Lincoln Bandlow, P.C.
4    1801 Century Park East, Suite 2400
     Los Angeles, CA 90067
5    Telephone: 310.556.9680
     Facsimile: 310.861.5550
6
7    Attorneys for Defendants
     Ted Entertainment, Inc., Teddy Fresh, Inc.
8    Ethan Klein and Hila Klein
9
10                       UNITED STATES DISTRICT COURT
11                      CENTRAL DISTRICT OF CALIFORNIA
12
13   TRILLER FIGHT CLUB II LLC, a             Case No.: 2:21-cv-03942-JAK-KS
     Delaware limited liability company,
14
                              Plaintiff,      DECLARATION OF DEFENDANT
15                                            ETHAN KLEIN IN SUPPORT OF
           v.                                 DEFENDANTS’ MOTION TO
16                                            DISMISS PLAINTIFF’S SECOND
     TED ENTERTAINMENT, INC., a               AMENDED COMPLAINT
17   California corporation; TEDDY            PURSUANT TO F.R.C.P. 12(b)(6)
     FRESH, INC., a California
18   corporation; ETHAN KLEIN, an             [Notice of Motion and Motion;
     individual; HILA KLEIN, an               Declaration of Lincoln D. Bandlow;
19   individual; and DOES 1-10                Compendium of Exhibits; Notice of
                                              Lodging and Request for Judicial Notice
20                                            filed concurrently herewith]
                       Defendants.
21
                                              Assigned to: Hon. John A. Kronstadt
22
23                                            Date: November 22, 2021
                                              Time: 8:30 a.m.
24                                            Place: Courtroom 10B
25
26
27
28


                     KLEIN DECLARATION ISO DEFENDANTS’ MOTION TO DISMISS
1
                           DECLARATION OF ETHAN KLEIN
2
     I, Ethan Klein, do hereby state and declare as follows:
3
           1.     I am over the age of 18 and one of the named defendants in the present
4
     action. I am the chief executive officer of defendant Ted Entertainment, Inc.
5
     (“TEI”) – which I own with my wife, defendant Hila Klein (“Hila”). TEI is the
6
     production company responsible for the creation, production and dissemination of
7
     the H3 Podcast. I am the vice-president of defendant Teddy Fresh, Inc. (“Teddy
8
     Fresh”) – which I own with Hila. I have personal knowledge of the facts contained
9
     in this declaration and, if called and sworn as a witness, I could and would
10
     competently testify thereto. I make this Declaration in support of defendants’
11
     Motion to Dismiss Plaintiff’s Second Amended Complaint Pursuant to F.R.C.P.
12
     12(b)(6) (the “Motion”).
13
           2.     A true and correct screen capture video of the audiovisual work by
14
     plaintiff Triller Fight Club II, LLC (“Triller”) entitled Jake Paul vs. Ben Askren (the
15
     “Broadcast”) from https://www.fite.tv/watch/jake-paul-vs-ben-askren/2p8y0/ is
16
     included on the external hard drive filed with Defendants’ Notice of Lodging and
17
     incorporated herein as Exhibit B.
18
           3.     A true and correct printout of the webpage for the H3 Podcast episode
19
     entitled Jake Paul Fight Was A Disaster – H3 Podcast #244 (the “4/22/21
20
     Podcast”), available at https://youtu.be/bfKPts4BJkA and referenced in Paragraphs
21
     3, 5, 13, 24, 28, 32, 36, 41 and 44 of Triller’s Second Amended Complaint (“SAC”)
22
     is attached to Defendants’ Compendium of Exhibits and incorporated herein as
23
     Exhibit C.
24
           4.     A true and correct printout of the webpage for the video entitled Jake
25
     Knockout that was referred to in the 4/22/21 Podcast (the “Reference Video”), was
26
     available at: https://www.youtube.com/watch?v=-G7u36dpmL8 and referenced in
27
     Paragraphs 3, 5, 13, 24, 28, 32, 36, 41 and 44 of Triller’s SAC is attached to
28

                                              2
                     KLEIN DECLARATION ISO DEFENDANTS’ MOTION TO DISMISS
1
     Defendants’ Compendium of Exhibits and incorporated herein as Exhibit D. Since
2
     the Reference Video is currently designated as private, the publicly available
3
     version appears different than Exhibit D. Exhibit D is how the webpage appears to
4
     TEI as the owner of the Zach the Sound Lad Channel and was visible prior to May
5
     3, 2021 to those who manually entered the URL for the Reference Video.
6
     Currently, the Reference Video is private. As of May 3, 2021, the Reference Video
7
     was changed from “unlisted” to “private.” If one were to click the link to the
8
     Reference Video, the individual will be greeted with a black box that states: “Video
9
     unavailable” and “This video is private.” Currently, the Reference Video is only
10
     accessible by TEI. Should the Court wish to confirm the printout of the webpage
11
     for the Reference Video, Defendants can make arrangements for the Court to view
12
     the webpage for the Reference Video with sufficient advance notice.
13
           5.     A true and correct printout of the YouTube Help article entitled
14
     “Change Video Privacy Settings” that defines public, unlisted and private videos
15
     on YouTube and is available at:
16
     https://support.google.com/youtube/answer/157177?co=GENIE.Platform%3DDesk
17
     top&hl=en#zippy=%2Cunlisted-videos%2Cprivate-videos%2Cpublic-videos is
18
     attached to Defendants’ Compendium of Exhibits and incorporated herein as
19
     Exhibit E.
20
           6.     A true and correct copy of the Reference Video, which was available
21
     at https://www.youtube.com/watch?v=-G7u36dpmL8 and referenced in Paragraphs
22
     5, 24, 26, 32, 34-35, 41 and 43 of Triller’s SAC is included on the external hard
23
     drive filed with Defendants’ Notice of Lodging and incorporated herein as Exhibit
24
     F.
25
           7.     A true and correct printout of a YouTube Help article that defines
26
     eligibility for the YouTube Partner Program entitled “YouTube Partner Program
27
     overview & eligibility”, is available at:
28

                                              3
                     KLEIN DECLARATION ISO DEFENDANTS’ MOTION TO DISMISS
1
     https://support.google.com/youtube/answer/72851?hl=en and referenced in
2
     Paragraphs 3, 13, 28, 36 and 44 of Triller’s SAC is attached to Defendants’
3
     Compendium of Exhibits and incorporated herein as Exhibit G.
4
           8.    A true and correct copy of the 4/22/21 Podcast, is available at
5
     https://youtu.be/bfKPts4BJkA and is referenced in Paragraphs 5-6, 24-25, 32-33
6
     and 41-42 of Triller’s SAC is included on the external hard drive filed with
7
     Defendants’ Notice of Lodging and incorporated herein as Exhibit H.
8
           9.    A true and correct printout of the definition of the word “stream” from
9
     Merriam-Webster’s online dictionary, which is available at: https://www.merriam-
10
     webster.com/dictionary/stream, is attached to Defendants’ Compendium of
11
     Exhibits and incorporated herein as Exhibit P.
12
           I declare under penalty of perjury that the contents of this declaration are true
13
     and correct. Executed this 6th day of September, 2021 in Los Angeles, California.
14
15
                                                   ___________________________
16
                                                   Ethan Klein
17
18
19

20
21
22
23
24
25
26
27
28

                                              4
                     KLEIN DECLARATION ISO DEFENDANTS’ MOTION TO DISMISS
